*741OPINION.
Trammell :
The only reason why the respondent included the land set out in the findings of fact in the assets of the decedent appears to have been the fact that one Matthew O’Brien filed a claim against the decedent’s estate in connection with the property. There was no testimony as to the nature of the claim or any evidence which would indicate that R. J. Mackenzie, the decedent, had any interest whatever in the property. The claim of O’Brien against the estate was not paid by the administrator. The property in question was acquired by Mae E. Mackenzie by warranty deed and in the absence of evidence to show that the decedent had some interest in this property, it was properly omitted from the estate-tax return.

Judgment will be er+ered for the petitioner on 15 days’ notice, una.s Rule 50.

Considered by MoRRis and Smith.